Title: To George Washington from Henry Dearborn, 10 March 1782
From: Dearborn, Henry
To: Washington, George


                        
                            Sir
                            Exeter March 10th 1782
                        
                        I had the honor of receiving your Excellencies dispatches of the 31st of Janury to this State respecting the
                            recruiting service inclosed in a letter from the Secretery of War addressed to me. The packet addressed to the Honbe
                            President Weare I immediately sent to him. unfortunate for this State, at the last session of the Legislator no measures
                            ware taken for compleating this States quota of men, nor any measures taken to encourage the recruiting service, and as
                            nothing can be done respecting the matter until the next session of the Legislative body (which will be the 15th Inst.) I
                            fear it will be too late (even altho the State should make greater exertions then I fear they will) to git the men into
                            the field in season to answer such purposes as your Excellency may expect; but what I consider as a much greater
                            misfortune is, that two many of our men in power appear to dispair of being able to rais either men or money to any
                            considerable amount; and therefore will not (I fear) take the matter up with such spirit as I could wish.
                        I shall make use of what little influence I have, and shall spare no time or pains in urging a compliance
                            with the requisition of Congress and the desire of your Excellency and shall do my self the honor to inform your
                            Excellency as early as possible of my success.
                        what ever may be done by this State in the recruiting way, I am fully convinced that Mr Morris can receive
                            but very little assistence from it in supplies this year unless he can take specifick articles. There is not money in the State nor any means for procuring it soon; but the men I am sure can be procured
                            (altho late) if preparations are made. I have the honor to be with the most sincere respect Your Excellencies most Obedt
                            Hume Servt 
                        
                            Henry Dearborn
                            Lt Colo.
                        
                    